DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments filed 13 September 2022 stating “Applicant submits that there is nothing in the text or drawings of Chuong that discloses or suggests a radial seal stop, much less positioning such a rib/groove arrangement at the axial aft wall. The assertion that such a configuration and location would be obvious in view of Chuong is not based on the disclosure of the cited references, but is only possible with improper hindsight knowledge of Applicant’s disclosure. The addition of the teachings of Kalitinsky and Schmitz fails to cure the deficiencies in the teachings of Chuong” have been fully considered. The Office respectfully note that the inclusion of a radial stop was previously indicated as obvious over Kalitinsky, not “obvious in view of Chuong”. Furthermore, in regards to the allegation of improper hindsight reasoning in addressing “positioning such a rib/groove arrangement at the axial aft wall”, the Office respectfully refers to MPEP 2144(I) stating “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art”, and notes that the previous/current prior art rejection states “it would have been further obvious to include the rib and groove at the circled location identified below in Chuong since it is the only interface between the seal carrier (Chuong - 218 & 216) and the seal shoe (Chuong - 232)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong et al. (US 9,995,163 - hereafter referred to as Chuong; previously cited) in view of Kalitinsky (US 2,686,657; previously cited) and Schmitz (US 2015/0322816; previously cited).

In reference to claim 1
Chuong discloses:
A hydrostatic seal assembly, comprising: 
a seal carrier (i.e., the assembly of at least carrier 218 and wall 216) including a radial outer wall (218) and an axial aft wall (216); 
a seal shoe (232) disposed at the seal carrier and configured for travel (see col.6:ll.1-2) relative to the seal carrier to maintain a selected gap between the seal shoe and a rotating component (204).

Chuong does not disclose:
a travel stop including:
a stop rib included in the axial aft wall and extending axially into a stop groove formed in the seal shoe and extending continuously and unbroken along an entire circumferential length of the seal shoe,
the stop rib disposed at least partially in the stop groove to limit travel of the seal shoe relative to the seal carrier;
wherein the stop rib is discontinuous along a circumferential length of the axial aft wall.  

Kalitinsky discloses:
a seal assembly comprising a seal carrier (32) and a seal ring (30), wherein the seal carrier includes a rib (60) at a radially inner end thereof extending into a groove (58) of the seal ring in order to limit travel (see col.2:ll.31-34) of the seal ring. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal assembly of Chuong to include a rib formed as part of the radially inner end of the seal carrier that is received within a groove formed in the seal shoe, as disclosed by Kalitinsky, for the purpose of limiting travel of the seal shoe. In performing such a modification, it would have been further obvious to include the rib and groove at the circled location identified below in Chuong since it is the only interface between the seal carrier (Chuong - 218 & 216) and the seal shoe (Chuong - 232).

    PNG
    media_image1.png
    266
    323
    media_image1.png
    Greyscale


	Schmitz discloses:
a seal assembly comprising seal carrier (136) and a seal shoe (108), the seal carrier comprising a wall having cut-outs (see annotated Figure 3 below) formed at a radially inner end thereof.

    PNG
    media_image2.png
    292
    522
    media_image2.png
    Greyscale


Furthermore, although not explicitly stated, it is apparent that the identified cut-outs of Schmitz are intended to provide fluid flow therethrough (see e.g. paragraph [0025], particularly in regards to the purpose of seal 140, in combination with Figure 3), and Chuong further discloses apertures 219 formed in the identified “aft wall” for providing fluid flow therethrough.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aft wall of the seal assembly of Chuong to include cut-outs at a radially inner end thereof, as disclosed by Schmitz, as an alternative and/or supplemental (i.e., in relation to Chuong apertures 219) means for providing fluid flow therethrough. 

Chuong in view of Kalitinsky and Schmitz addresses:
a travel stop including:
a stop rib (Kalitinsky - 60) included in the axial aft wall (Chuong - 216) and extending axially into a stop groove (Kalitinsky - 58) formed in the seal shoe (Chuong - 232) and extending continuously and unbroken along an entire circumferential length of the seal shoe (note: in Kalitinsky, a comparison of Figures 2 and 3 shows that each seal segment 30 has a groove, and the grooves combine to be annular and, in Chuong, wall 216 and seal 214/232 are annular/ring-shaped (see Figure 3) - accordingly, in performing the above modification over Kalitinsky, it would have been obvious to make the “stop rib” and “stop groove” to be annular/ring-shaped in order to prevent travel in all radial directions), 
the stop rib disposed (see Kalitinsky Figure 2) at least partially in the stop groove to limit travel of the seal shoe relative to the seal carrier;
wherein the stop rib is discontinuous (due to having cut-outs, as in Schmitz)(note: the cut-outs of Schmitz extend to the radially inner end of the identified wall, which corresponds at least partially with the location of stop rib in the proposed combination) along a circumferential length of the axial aft wall.  

    PNG
    media_image3.png
    274
    853
    media_image3.png
    Greyscale


In reference to claim 4
Chuong in view of Kalitinsky and Schmitz addresses:
The hydrostatic seal assembly of claim 1, wherein the travel of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216) is a radial travel (see Chuong col.6:ll.1-2).



In reference to claim 5
Chuong in view of Kalitinsky and Schmitz addresses:
The hydrostatic seal assembly of claim 1, wherein a groove radial width of the stop groove (Kalitinsky - 58) is greater than (see Kalitinsky Figure 2)(note: such an inequality is required in order to permit some radial travel) a rib radial width of the stop rib (Kalitinsky - 60), thereby allowing full travel (i.e., any degree of travel)(note: “full travel” is not defined) of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216).  

In reference to claim 7
Chuong in view of Kalitinsky and Schmitz addresses:
The hydrostatic seal assembly of claim 1, wherein the seal shoe (Chuong - 232) is supported by one or more seal beams (i.e., arms 234 or 408 - Chuong Figures 2 and 4)(note: Chuong arms 234 correspond with Chuong arms 408, and Chuong does not indicate that there is any difference between Figures 2 and 4 in regards to the structural relationship between arms 234,408 and seal shoe 402) configured as spring elements (see Chuong col.5:ll.28-30) integral (see Chuong Figure 4) with the seal shoe.

In reference to claim 8
Chuong in view of Kalitinsky and Schmitz, as combined in the rejection of claim 1, addresses:
A turbine section (26 & 34 - Chuong Figure 1)(note: see Chuong col.5:ll.15-16 stating “A non-contact seal may be associated with the turbine section”) of a gas turbine engine, comprising:
a turbine stator (202 - Chuong Figure 2);
a turbine rotor (204 - Chuong Figure 2) configured to rotate about an engine central longitudinal axis (X-X’ - Chuong Figure 1) relative to the turbine stator; and
a hydrostatic seal assembly, comprising: 
a seal carrier (Chuong - 218 & 216) including a radial outer wall (Chuong - 218) and an axial aft wall (Chuong - 216); 
a seal shoe (Chuong - 232) disposed at the seal carrier and configured for travel (see Chuong col.6:ll.1-2) relative to the seal carrier to maintain a selected gap between the seal shoe and the turbine rotor; and
a travel stop including:
a stop rib (Kalitinsky - 60) included in the axial aft wall and extending axially into a stop groove (KIalitinksy - 58) formed in the seal shoe and extending continuously and unbroken along an entire circumferential length of the seal shoe (note: in Kalitinsky, a comparison of Figures 2 and 3 shows that each seal segment 30 has a groove, and the grooves combine to be annular and, in Chuong, wall 216 and seal 214/232 are annular/ring-shaped (see Figure 3) - accordingly, in performing the above modification over Kalitinsky, it would have been obvious to make the “stop rib” and “stop groove” to be annular/ring-shaped in order to prevent travel in all radial directions),
the stop rib disposed (see Kalitinsky Figure 2) at least partially in the stop groove to limit travel of the seal shoe relative to the seal carrier;
wherein the stop rib is discontinuous (due to having cut-outs, as in Schmitz)(note: the cut-outs of Schmitz extend to the radially inner end of the identified wall, which corresponds at least partially with the location of stop rib in the proposed combination) along a circumferential length of the axial aft wall.  

    PNG
    media_image3.png
    274
    853
    media_image3.png
    Greyscale


In reference to claim 11
Chuong in view of Kalitinsky and Schmitz addresses:
The turbine section of claim 8, wherein the travel of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216) is a radial travel (see Chuong col.6:ll.1-2).

In reference to claim 12
Chuong in view of Kalitinsky and Schmitz addresses:
The turbine section of claim 8, wherein a groove radial width of the stop groove (Kalitinsky - 58) is greater than (see Kalitinsky Figure 2)(note: such an inequality is required in order to permit some radial travel) a rib radial width of the stop rib (Kalitinsky - 60), thereby allowing full travel (i.e., any degree of travel)(note: “full travel” is not defined) of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216).  

In reference to claim 14
Chuong in view of Kalitinsky and Schmitz addresses:
The turbine section of claim 8, wherein the seal shoe (Chuong - 232) is supported by one or more seal beams (i.e., arms 234 or 408 - Chuong Figures 2 and 4)(note: Chuong does not indicate that there is any difference between Figures 2 and 4 in regards to the structural relationship between arms 234,408 and seal shoe 402) configured as spring elements (see Chuong col.5:ll.28-30) integral (see Chuong Figure 4) with the seal shoe.

In reference to claim 15
Chuong in view of Kalitinsky and Schmitz, as combined in the rejection of claim 1, addresses:
	A gas turbine engine (2 - Chuong Figure 1), comprising:
	a combustor (36 - Chuong Figure 1);
a turbine section (Chuong - 26 & 34)(note: see Chuong col.5:ll.15-16 stating “A non-contact seal may be associated with the turbine section”) in fluid communication with the combustor, the turbine section comprising:
a turbine stator (202 - Chuong Figure 2);
a turbine rotor (204 - Chuong Figure 2) configured to rotate about an engine central longitudinal axis (X-X’ - Chuong Figure 1) relative to the turbine stator; and
a hydrostatic seal assembly, comprising: 
a seal carrier (Chuong - 218 & 216) including a radial outer wall (Chuong - 218) and an axial aft wall (Chuong - 216); 
a seal shoe (Chuong - 232) disposed at the seal carrier and configured for travel (see Chuong col.6:ll.1-2) relative to the seal carrier to maintain a selected gap between the seal shoe and the turbine rotor; and
a travel stop including:
a stop rib (Kalitinsky - 60) included in the axial aft wall and extending axially into a stop groove (KIalitinksy - 58) formed in the seal shoe and extending continuously and unbroken along an entire circumferential length of the seal shoe (note: in Kalitinsky, a comparison of Figures 2 and 3 shows that each seal segment 30 has a groove, and the grooves combine to be annular and, in Chuong, wall 216 and seal 214/232 are annular/ring-shaped (see Figure 3) - accordingly, in performing the above modification over Kalitinsky, it would have been obvious to make the “stop rib” and “stop groove” to be annular/ring-shaped in order to prevent travel in all radial directions), 
the stop rib disposed at least partially in the stop groove to limit travel of the seal shoe relative to the seal carrier;
wherein the stop rib is discontinuous (due to having cut-outs, as in Schmitz)(note: the cut-outs of Schmitz extend to the radially inner end of the identified wall, which corresponds at least partially with the location of stop rib in the proposed combination) along a circumferential length of the axial aft wall.  

In reference to claim 18
Chuong in view of Kalitinsky and Schmitz addresses:
The gas turbine engine of claim 15, wherein the travel of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216) is a radial travel (see Chuong col.6:ll.1-2).

In reference to claim 19
Chuong in view of Kalitinsky and Schmitz addresses:
The gas turbine engine of claim 15, wherein a groove radial width of the stop groove (Kalitinsky - 58) is greater than (see Kalitinsky Figure 2)(note: such an inequality is required in order to permit some radial travel) a rib radial width of the stop rib (Kalitinsky - 60), thereby allowing full travel (i.e., any degree of travel)(note: “full travel” is not defined) of the seal shoe (Chuong - 232) relative to the seal carrier (Chuong - 218 & 216).  




Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Kalitinsky, Schmitz, and Nicholson et al. (US 8,162,323 - hereafter referred to as Nicholson).
In reference to claims 6, 13, and 20
Chuong in view of Kalitinsky and Schmitz addresses:
The hydrostatic seal assembly of claim 1. (claim 6)
The turbine section of claim 8. (claim 13)
The gas turbine engine of claim 15. (claim 20)

Chuong in view of Kalitinsky and Schmitz does not address:
the stop rib has a triangular or semi-circular cross-sectional shape.  

	Nicholson discloses: 
		a seal comprising a wall having a semi-circular (i.e., bulbous) stop element (40 or 60).

Furthermore, as discussed in MPEP 2144.04, various common practices, one being the act of altering shape, which the court has held normally require only ordinary skill in the art and hence are considered routine expedients, if the Applicant has not demonstrated criticality of the specific limitation, are discussed in MPEP 2144.04.
In this instance, Applicant has not demonstrated any criticality to forming the “stop rib” to have “a triangular or semi-circular cross-sectional shape”. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Chuong in view of Kalitinsky and Schmitz to make the “seal stop” have a semi-circular shape, as disclosed by Nicholson, since such a modification amounts to a routine expedient.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745